Citation Nr: 0605298	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-40 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971 with the U.S. Air Force.  
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 2002 rating decision of 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for type II diabetes mellitus.

Having considered the record and the applicable law, the 
Board finds that this matter is ready for appellate review.  


FINDING OF FACT

Diabetes mellitus type II was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been incurred in active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the veteran of what 
evidence would substantiate the claim for benefits and 
further allocates the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
veteran adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a veteran before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the veteran about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the veteran in 
August 2002.  The letter fully provided notice of elements 
(1), (2) and (3).  In addition, by virtue of the rating 
decision on appeal and the September 2004 Statement of the 
Case ("SOC"), the veteran was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  With respect to 
element (4), he was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the September 2004 SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The VCAA letter was provided to the veteran prior to the RO's 
denial of his claim.  The 38 C.F.R. § 3.159(b)  compliant 
language was provided to him after the initial adjudication 
of the claim.  When considering the notification letter and 
the other documents described above, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  He was given ample time to respond 
to the RO letter.  

There is no report from the veteran, or the veteran through 
his representative, or suggestion from the record, that the 
veteran has any evidence in his possession that is needed for 
a full and fair adjudication of this claim or that other 
evidence is existent and has not been obtained.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained the 
veteran's service medical records (SMRs), service records, VA 
medical records, and private outpatient medical records.  

Pursuant to the duty to assist, VA is to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."  Charles v. Principi, 16 Vet. App. 370 
(2002); 38 U.S.C.A. § 5103A(d)(2).  

There is no medical evidence to show type II diabetes 
mellitus during service, nor any competent medical evidence 
that suggests a causal link between the veteran's current 
type II diabetes mellitus and his service.  Under these 
circumstances, there is no duty to provide an examination or 
obtain an opinion with regard to the veteran's type II 
diabetes claim.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); 38 U.S.C.A. § 5103A(d).  See Duenas v. Principi, 18 
Vet. App. 512, 518 (2004).  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the development undertaken 
by the RO and the fact that the veteran neither submitted, 
nor authorized, VA to obtain any further evidence to support 
his claim, the Board finds that the record is ready for 
appellate review.


The Merits of the Claim

The veteran had service with the U.S. Air Force, and argues 
that he incurred diabetes mellitus type II as a result of in-
service exposure to herbicides during duty in Southeast Asia 
during the Vietnam conflict    Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim, and the appeal will be denied.

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  If the disability is not shown to 
have been chronic in service, continuity of symptomatology 
after separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).

A number of specific disabilities enumerated in the statute 
and in VA regulations, including diabetes mellitus, are 
presumed by law to have been incurred in service if shown to 
have been manifest to a degree of 10 percent or more within 
one year following the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

VA regulations provide that service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate that diseases deemed by law to be 
associated with herbicide exposure may be presumed to be due 
to such exposure during active military, naval, or air 
service, even though there is no record of such disease 
during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e) (2005).

Here, the veteran contends that he is entitled to presumptive 
service connection for type II diabetes because while on 
temporary duty in Thailand with the U.S. Air Force, he was 
exposed to Agent Orange when he flew over Vietnam on combat 
missions.  Although the veteran acknowledges that he usually 
flew on a KC-135, a refueling aircraft, when participating in 
combat missions over Vietnam, he asserts that his missions to 
Vietnam were varied, including delivering supplies, and were 
not always on KC-135s.  The veteran also asserts he was on 
the ground in Vietnam several times, and had to stay 
overnight once because his plane experienced mechanical 
problems.  Finally, the veteran contends that he is entitled 
to presumptive service connection for type II diabetes 
because Agent Orange was also sprayed in Thailand.

The veteran's DD-214 shows that his military occupational 
specialty was an aircraft maintenance specialist; shows 6 
months and 12 days of foreign service, but does not mention 
Vietnam.  However, the veteran's service records (AF-7) 
document that the veteran was on temporary duty in Southeast 
Asia for 86 days between July and October 1969; and 
participated in three separate combat missions there, each 
from three to under six hours duration, all on KC-135s.  The 
specific location of these missions was not identified.  
Finally, a travel voucher, dated October 1969, shows that the 
veteran was on temporary duty in Thailand for 86 days between 
July and October 1969

Collectively, the evidence of record establishes that the 
veteran was in Thailand with the U.S. Air Force for 86 days 
between July and October 1969, and, while there, participated 
in three short combat missions on a refueling aircraft 
somewhere in Southeast Asia.  However, no evidence of record 
supports the veteran's contention that he was on the ground 
in Vietnam at any time.  Moreover,  the evidence of record 
does not support his assertions that he flew to Vietnam on 
varied missions and on other than a refueling aircraft.  

Having failed to produce any evidence to corroborate his 
claim of having been on the ground in Vietnam, the veteran 
fails to meet the regulatory requirement for presumptive 
service connection for chronic diseases associated with 
exposure to herbicides while on duty in Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e) (2005).  

The veteran's contention that he is entitled to presumptive 
service connection for type II diabetes because Agent Orange 
was also sprayed in Thailand is unsupported by any evidence, 
and lacks merit because the application of 38 C.F.R. §§ 
3.307(a)(6)(iii) is expressly limited to the Republic of 
Vietnam. 

Although the veteran specifically contended that service 
connection for his type II diabetes mellitus is warranted on 
a presumptive basis due to herbicide exposure, the law 
provides that VA must also ascertain whether there is any 
basis (e.g., direct, presumptive on a non-herbicide basis, or 
secondary) to indicate that the claimed disease or disorder 
was incurred by any incident of military service.  Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general 
proposition that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection).

Here, the veteran's SMRs are silent for any symptoms, 
diagnoses, or treatment of diabetes, and the veteran's 
private medical records document that he did not manifest 
type II diabetes until March 1994, more than 20 years after 
active military service.  These facts preclude the veteran 
from establishing service connection for his type II diabetes 
directly, presumptively by occurring within one year 
following the date of separation from service, or through 
aggravation of a pre-service disability.  38 C.F.R. §§ 
3.303(d), 3.304, 3.306, 3.307, 3.309 (2005).

Finally, having no other service-connected disability, the 
veteran cannot establish service connection for his type II 
diabetes mellitus as a condition secondary to a service 
connected disability either.  38 C.F.R. § 3.310 (2005).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply here.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Because the preponderance of the evidence is against the 
veteran's claim of service connection for type II diabetes 
mellitus, the appeal is denied.


ORDER

Service connection for type II diabetes mellitus is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


